Per Curiam.
Action by Buck against the appellants to foreclose a mortgage. Judgment for the plaintiff.
The only point relied upon for a reversal is the rejection of certain evidence offered by the defendants. The rejected evidence consists of what purports to be a judgment and an assignment of parts thereof.
It does not appear by what Court the judgment was rendered, nor when rendered, nor for what cause, if any, of action. Certain objections were pointed out to the introduction of the evidence, but whether these objections were well taken we need not determine, as the the paper offered, taken by itself, was a nullity, and it could not be error to reject it. Ashley v. Laird, 14 Ind. 222.
The judgment below is affirmed, with costs.